DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Gee on 8/5/22.
Please amend claims 9, 14, and 21 as follows:9. (Currently Amended) The display unit as claimed in claim 8, wherein the polarizer and the color [filer] filter are arranged aside the controller.14. (Currently Amended) An electronic device comprising a printed circuit board and a display unit arranged at least partly above the printed circuit board, the display unit comprising: 	an outer surface; 	a display panel configured to display digital images; 	an at least partially transparent protective layer arranged above the display panel; 	a controller directly attached onto an upper surface of the display panel; 	a touch screen layer arranged aside the controller and arranged above the display panel such the touch screen layer is between the display panel and the at least partially transparent protective layer; and 	a polarizer and a color filter arranged between the at least partially transparent protective layer and the display panel, at least one of the polarizer and the color [filer] filter being arranged aside the controller; and 	wherein a biometric sensor pattern is integrated on an upper surface of the controller such that a top surface of the biometric sensor pattern and a top surface of the at least partially transparent protective layer are directly on the outer surface and on a same side of the outer surface, and a second surface of the controller is attached to a surface of the display panel, and the controller is configured to control the biometric sensor pattern, the display panel, and the touch screen layer.21. (Currently Amended) A display unit, comprising: 	a display panel configured to display digital images; 	an at least partially transparent protective layer arranged above the display panel; 	a controller directly attached onto an upper surface of the display panel wherein a lower surface of the at least partially transparent protective layer is configured to form a recess to partly receive the controller; 	a touch screen layer arranged aside the controller and arranged above the display panel such the touch screen layer is between the display panel and the at least partially transparent protective layer; and	a polarizer and a color filter arranged between the at least partially transparent protective layer and the display panel, at least one of the polarizer and the color filer being arranged aside the controller; and 	wherein a biometric sensor pattern is integrated on an upper surface of the controller such that a top surface of the biometric sensor pattern is within the recess, and the controller is configured to control the biometric sensor pattern, the display panel, and the touch screen layer.
Allowable Subject Matter
Claims 1, 6-14, 17-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a display unit having the features of the claim including:
a polarizer and a color filter arranged between the at least partially transparent protective layer and the display panel, at least one of the polarizer and the color filter being arranged aside the controller.	Independent claims 14 and 21 recite similar features and are allowable for the same reasons.  The dependent claims 6-13, 17-19, and 22-27 are allowable based on their dependency from allowable claims 1, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694